Citation Nr: 0320498
Decision Date: 08/18/03	Archive Date: 10/02/03

DOCKET NO. 99-01 250               DATE AUG 18, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for arthritis of the lumbosacral
spine.

3. Entitlement to service connection for arthritis of the knees,
hands, wrists, thoracic and cervical spine, and shoulders secondary
to a service-connected lumbosacral spine disability.

4. Entitlement to an increased evaluation for status post herniated
nucleus pulposus L5-S1, currently evaluated as 40 percent
disabling.

5. Entitlement to assistance in acquiring specially adapted housing
or a home adaptation grant.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

A. Hinton, Counsel 

INTRODUCTION

The veteran served on active duty from September 1942 to December
1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office in Jackson, Mississippi (RO).

In a decision of March 2003, the Board reopened a claim for service
connection for a right knee disorder to include arthritis. In that
decision, the Board noted in the introduction that further
development would be conducted on the issues of (1) whether new and
material evidence has been submitted in order to reopen a claim for
service connection for arthritis of the lumbosacral spine, (2)
entitlement to service connection for hearing loss, (3) entitlement
to service connection for arthritis of the left knee, hands,
wrists, thoracic and cervical spine and shoulders on a secondary
basis, (4) entitlement to an increased rating for residuals of
status post herniated nucleus pulposus L5-S1 and (5) entitlement to
assistance in acquiring especially adapted housing or a home
adaptation grant. Except for the hearing loss

2 -

claim, these issues are addressed in the Remand section of this
decision for reasons explained there.

Findings from VA examinations in May and June 2003 have raised
issues of entitlement to service connection for tinnitus and for a
right ankle disorder. These matters are referred to the RO for
appropriate action.

FINDING OF FACT

The bilateral sensorineural hearing loss is of service origin.

CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred during active
service, 38 U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West Supp. 2002). This law eliminates the concept of
a well-grounded claim, and redefines the obligations of VA with
respect to the duty to assist, The new law also includes an
enhanced duty to notify a claimant as to the information and
evidence necessary to substantiate a claim for VA benefits. The
final rule implementing the VCAA was published on August 29,2001.66
Fed. Reg. 45,620-32 (Aug. 29, 2001). 38 C.F.R. 3.102, 3.156(a),
3.159, and 3.326(a)).

In this regard, the veteran was notified of the requirements
necessary to establish his claim in the statement of the case and
supplemental statement of the case. Also, in a notice letter of
February 2001, the RO notified the appellant of VCAA provisions and
what records the VA would obtain. The record shows that all
pertinent

- 3 -

evidence has been obtained and the veteran has been afforded a
pertinent VA examination. The Board finds that the VA has satisfied
provisions of the VCAA. Quartuccio v. Princippi, 16 Vet. App. 183
(2002).

In January 2003 the Board initiated additional development of the
evidence on the issue on appeal of entitlement to service
connection for hearing loss, pursuant to authority granted by 38
C.F.R. 19.9(a)(2) (2002). This development included affording the
veteran a VA examination, which was performed in June 2003.
However, that regulation was invalidated by the United States Court
of Appeals for the Federal Circuit. Disabled American Veterans v.
Secretary of Veterans No. 02-7304, -7305, -7311 (Fed. Cir. May 1,
2003). However, given the favorable determination below with
respect to the hearing loss claim, the Board finds that the veteran
has not been prejudiced and it may proceed with a decision on that
issue. Bernard v. Brown, 4 Vet. App. 384 (1993).

I. Factual Background

The appellant's service medical records reflect that on entry into
active duty, at the time of his physical examination in August
1942, examination of the ears was normal and hearing was recorded
as 20/20 in both ears. There is no clinical evidence in the service
medical records of any complaints or findings regarding ear
problems or hearing loss during service. At discharge, the report
of examination in December 1945 shows that evaluation of the ears
was normal and hearing was recorded as 15/15 in both ears.

The veteran's record of separation and honorable discharge shows
that he served in battles and/or campaigns of New Guinea and Luzon,
and received decorations and citations noted as APTO Medal; Good
Conduct Medal; World War II Victory Medal.

Private medical records in January 1993 show an impression of inner
ear trouble as per his family practitioners. In February 1994, on
eyes, ears and nose examination the findings were normal, with
normal tympanic membranes. VA treatment records from 1998 to 2001
show that the veteran was using a hearing aid.

- 4 -

During an August 2002 video conference hearing, the veteran
testified that he was exposed to loud noise while in service,
including from airplanes and rifle shooting.

The report of a May 2003 VA examination shows that the veteran
reported a history of having been exposed to significant noise
trauma in service. He stated that while in boot camp training he
was on the firing range when a rifle exploded. The breech mechanism
exploded ant the veteran sustained burns and irritation of the left
side of the face and he had severe discomfort in the left ear and
extensive severe ringing, which remained severe for several days.
Thereafter it decreased in intensity but never did totally clear.
He stated that his hearing improved slightly following that
incident but never did return to normal and since then his hearing
had progressively increased in severity. He complained that he had
a lot of difficulty understanding what people were saying in most
social situations and difficulty understanding the radio,
television and telephone. He denied having any infections or
drainage and had no history of perforations. The veteran stated
that following discharge from service, he worked on a farm for
approximately 6 to 7 years, after which he worked in plumbing and
carpentry. In both of these he was not exposed to extensive periods
of noise.

On examination of the ears, audiometric examination showed a
bilateral neurosensory hearing loss, which slopes from mild to
severe in the right ear and moderate to profound in the left ear.
The report noted that discrimination scores were 88 percent in the
right ear and 56 percent in the left ear; and the frequency average
was 74 on the right and 96 on the left. Tympanograms were normal.
After examination, the report contains an impression that the
veteran's hearing loss was directly related to his acoustic
traumatic episode in service as described above.

An audiological examination was conducted at that time which showed
hearing loss. The audiometric testing conducted at this examination
revealed pure tone thresholds of 30, 40, 55, 60, and 65 decibels in
his right ear, and 50, 65, 80, 90, and 95 decibels in his left ear,
at 500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively. The
diagnostic impression included a finding of mild to severe
sensorineural hearing loss in the right ear and moderate to
profound sensorineural hearing loss in

- 5 -

the left ear. The audiometry report contains an opinion that
military noise exposure (although not solely) was a likely
contributing factor to the veteran's hearing loss.

II. Analysis

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110. Service connection may be granted for
any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (2002).

Additionally, where a veteran served continuously 90 days or more
during a period of war or during peacetime service after December
31, 1946, and sensorineural hearing loss becomes manifest to a
degree of at least 10 percent within one year from the date of
termination of service, such disease shall be presumed to have been
incurred in or aggravated by service, even though there is no
evidence of such a disorder during the period of service. 38
U.S.C.A. 1101, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309
(2002).

For the purposes of applying the laws administered by the VA,
impaired hearing will be considered to be a disability when the
auditory threshold in any of the frequencies of 500, 1,000, 2,000,
3,000, and 4,000 Hertz is 40 decibels or greater; or when the
auditory thresholds for at least three of these frequencies are 26
decibels or greater; or when speech recognition scores using the
Maryland CNC Test are less than 94 percent. 38 C.F.R. 3.385 (2002).
The threshold for normal hearing is from 0 to 20 decibels; higher
threshold levels indicate some degree of hearing loss. Hensley v.
Brown, 5 Vet. App. 155 (1993).

A hearing loss disability under the standards of 38 C F.R. 3.385 or
under the hearing loss criteria cited in Hensley above was not
shown during the veteran's period of active duty, although such is
not required for service connection. Service connection is still
possible if the veteran currently has a hearing loss disability
under the standards of 38 C.F.R. 3.385 and the condition can be
linked to service. Ledford v. Derwinski, 3 Vet. App. 87 (1992).

- 6 -

To summarize, the veteran has indicated he was exposed to loud
noises while on active duty. A lay person is competent to testify
as to observable symptoms and injuries. See Falzone v. Brown, 8
Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2, Vet. App. 492
(1992). The Board finds the veteran's history of noise exposure in
service to be credible and consistent with his military service in
World War II including experience in boot camp and when he
participated in campaigns in New Guinea and Luzon. Thus, the Board
is satisfied that the veteran was exposed to noise during service.

Additionally, VA examination in May 2003 confirmed the presence of
bilateral hearing loss as defined in 38 C.F.R. 3.385. It was the
examiner's finding that the currently demonstrated hearing loss was
related to noise exposure in service. Thus, there is also competent
medical evidence relating the veteran's bilateral hearing loss to
noise exposure in service. Accordingly, service connection for
bilateral hearing loss is warranted. 

ORDER 

Entitlement to service connection for bilateral hearing loss is
granted. 

REMAND

As noted in the introduction, in a decision of March 2003, the
Board reopened a claim for service connection for a right knee
disorder. Having reopened the veteran's claim for service
connection for a right knee disorder, a decision on that claim must
be made based on a de novo review of the evidence. Also on appeal
are the veteran's claims enumerated below.

In January 2003, pursuant to authority granted by 38 C.F.R.
19.9(a)(2) (2002), the Board undertook additional development of
the evidence for the claim for service connection for a right knee
disorder, and for the issues of (1) whether new and

- 7 -

material evidence has been submitted in order to reopen a claim for
service connection for arthritis of the lumbosacral spine, (2)
entitlement to service Connection for arthritis of the left knee,
hands, wrists, thoracic and cervical spine and shoulders on a
secondary basis, (3) entitlement to an increased rating for
residuals of status post herniated nucleus pulposus L5-S1, and (4)
entitlement to assistance in acquiring specially adapted housing or
a home adaptation grant.

This development included a request for VA and private treatment
records, and for VA examinations. In conjunction with the
development additional evidence was received, consisting of private
treatment records and reports of VA examinations.

However, the United States Court of Appeals for the Federal Circuit
has recently invalidated the regulations, which empowered the Board
both issue written notification of the VCAA to claimants and to
consider additional evidence without prior RO review in the absence
of a waiver of such review by the appellant or his representation
and to notify the veteran of the VCAA. Disabled American Veterans
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed.
Cir. May 1, 2003). The RO has not had the opportunity to review the
additional evidence received in conjunction with the Board's
development.

Regarding the veteran's claim of entitlement to an increased rating
for residuals of status post herniated nucleus pulposus L5-S1, the
Board further observes that effective September 23, 2002, certain
regulatory changes were made to the criteria for evaluating
intervertebral disc syndrome under 38 C.F.R. 4.71a, Diagnostic Code
5293. See 67 Fed. Reg. 54345-54349 (August 22, 2002). The veteran
has not been informed of the revised criteria nor has the RO
reviewed the veteran's claim in conjunction with the new criteria.
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new

- 8 -

notification requirements and development procedures contained in
sections 3 and 4 of the Act are fully complied with and satisfied.
See 38 U.S.C. 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R
3.102, 3.159, 3.326(a) (2002). In particular, the RO should ensure
compliance with VA's obligations under the VCAA as interpreted by
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. Thereafter, the RO should readjudicate the claims on appeal, to
include all evidence received since the April 2002 supplemental
statement of the case (SSOC). If any claim remains denied, the RO
should furnish a SSOC to the veteran and his representative. The
SSOC must contain notice of all relevant actions taken on the
claims for benefits, to include a summary of the evidence and
applicable law and regulations considered pertinent to the issues
currently on appeal, including the revised rating criteria for
intervertebral disc syndrome. The appellant should be given an
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. The appellant has
the right to submit additional evidence and argument on the matter
or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs

9 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" Is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 10 -




